Citation Nr: 1637966	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-00 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for thoracolumbar degenerative joint disease at L4 with retrolisthesis at T12 over L1.  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of left ankle sprain with osteoarthritis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 2000 to September 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction currently resides at the RO in St. Petersburg, Florida. 

On the Veteran's substantive appeal dated January 2011, he requested a hearing before a Veterans Law Judge (VLJ).  However, he cancelled his hearing request in September 2015.  Accordingly, his request for a hearing is considered to be withdrawn and his claims will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2015).

Additionally, in August 2016, the Veteran filed a timely Notice of Disagreement (NOD) regarding the RO's June 2016 decision which reduced his VA benefits due to incarceration for conviction of a felony.  In a September 2016 letter, the RO acknowledged receipt of written disagreement.  As the RO has acknowledged receipt of the NOD and the record indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where an NOD had not been recognized).  Therefore a remand as to that issue is not warranted in this case.  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

With regard to the Veteran's claims of entitlement to increased disability ratings for thoracolumbar degenerative joint disease and residuals of left ankle sprain with osteoarthritis, the Veteran was most recently provided a VA examination for these disabilities in September 2009.  Since the September 2009 VA examination, the Veteran has stated that his lumbar spine and left ankle disabilities have worsened.  Accordingly, new VA examinations are warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC11-95 (1995), 60 Fed. Reg. 43186 (1995).  Additionally, since the September 2009 VA examination was conducted, the U.S. Court of Appeals for Veterans Claims has held that in order to be considered adequate, a VA medical examination must include joint testing for pain on both active and passive motion, as well as in weight-bearing and nonweight-bearing situations.  Correia v. McDonald, 2016 WL 3591858, No. 13-3238, (Vet. App. July 5, 2016).  Because the September 2009 VA medical examination does not contain the necessary findings, it is inadequate for compensation purposes.  

Finally, the issue of the Veteran's entitlement to TDIU is inextricably intertwined with the claims of entitlement to increased disability ratings for the thoracolumbar degenerative joint disease and residuals of left ankle sprain with osteoarthritis.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As such, remand is warranted as to the issue of TDIU.  

The Board finally notes that the record shows the Veteran is currently incarcerated.  See Inmate Population Information Detail from the Florida Department of Corrections dated December 2015.  As relevant to the instant remand, the duty to assist requires that VA tailor its assistance to the peculiar circumstances of confinement.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Arrange with the prison officials of the facility where the Veteran is incarcerated to afford him a VA medical examination in order to assess both the neurological and orthopedic manifestations of the Veteran's service-connected thoracolumbar degenerative joint disease at L4 with retrolisthesis at T12 over L1.  Alternatively, contact the appropriate prison authorities to inquire as to whether he can be transported to a VA facility for the purpose of conducting the examination.  Any response from the prison must be documented in the claims folder.  

The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the thoracolumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

2. Arrange with the prison officials of the facility where the Veteran is incarcerated to afford him a VA medical examination in order to assess the orthopedic manifestations of the Veteran's service-connected residuals of left ankle sprain with osteoarthritis.  Alternatively, contact the appropriate prison authorities to inquire as to whether he can be transported to a VA facility for the purpose of conducting the examination.  Any response from the prison must be documented in the claims folder.  
   
The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right ankle.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3. Following the additional development outlined above, the AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders.  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.  

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




